        Case 2:18-cv-02403-DDC-JPO Document 37 Filed 09/09/19 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 JULIE GORENC, KARA WINKLER,
 MIDWIFE PARTNERS IN WOMEN’S
 WELLNESS, LLC,

                     Plaintiffs,
                                                        Case No.: 18-cv-02403-DDC-JPO
          v.

 JOANN KLAASSEN, RN, MN, JD, in her
 official capacity as the President of THE
 KANSAS STATE BOARD OF NURSING, et
 al.,

                     Defendants.

 DEFENDANTS ADVENTIST HEALTH MID-AMERICA, INC., SUSAN DAHLIN, MD,
 KATHY GAUMER, MD, LAURA MCMURRAY, MD AND LISA PAZDERNIK, MD’S
         RESPONSE TO PLAINTIFFS’ MOTION TO RECONSIDER

         Defendants Adventist Health Mid-America, Inc. (“Adventist”); Susan Dahlin, M.D.; Kathy

Gaumer, M.D.; Laura McMurray, M.D.; and Lisa Pazdernik, M.D. (collectively, with Adventist,

the “Adventist Defendants”) hereby submit the following response to Plaintiffs Julie Gorenc, Kara

Winkler, and Midwife Partners in Women’s Wellness, LLC’s (collectively, “Plaintiffs”) Motion

to Reconsider:

                                        INTRODUCTION

         This action is a 42 U.S.C. § 1983 and state law tort case arising out the termination of a

Collaborative Practice Agreement (“CPA”) between Plaintiffs and one physician and the refusal

to enter into a new CPA with Plaintiffs by separate Adventist physicians. Plaintiffs’ request for

reconsideration of this Court’s order dismissing all of their claims against the Adventist

Defendants (Doc. 35) fails for two overarching reasons: (1) Plaintiffs seek relief under the wrong

                                                 1
4835-5863-2099
        Case 2:18-cv-02403-DDC-JPO Document 37 Filed 09/09/19 Page 2 of 6




rule and (2) Plaintiffs’ alleged grounds for relief do not meet the applicable standards under the

correct rules.

                                            ARGUMENT

I.       PLAINTIFFS’ MOTION IS PROCEDURALLY DEFECTIVE.

         Plaintiffs seek relief “pursuant to Rule 7.3(a) of the Local Rules of the District of Kansas.”

Plaintiffs have no right to the relief they seek under this rule. The rule itself states as much: “…

Parties seeking reconsideration of dispositive orders or judgments must file a motion pursuant to

Fed. R. Civ. P. 59(e) or 60. The court will not grant reconsideration of such an order or

judgment under this rule.” D. Kan. R. 7.3(a) (emphasis added).

         Plaintiffs correctly recognize that a motion to dismiss is a dispositive motion. See D. Kan.

R. 6.1(d)(2); see also Estate of McDermed by & through McDermed v. Ford Motor Co., No. 14-

2430-CM, 2017 WL 1492931, at *4 (D. Kan. Apr. 26, 2017), aff'd, 725 F. App’x 605 (10th Cir.

2018). Plaintiffs also correctly recognize that the Adventist Defendants’ motion was dispositive

because the Court dismissed all claims against them. (Doc. 35). Therefore, this Court should

overrule Plaintiffs’ motion because Plaintiffs failed to use the correct procedure for

reconsideration.

II.      PLAINTIFFS ARE NOT ENTITLED TO RELIEF UNDER RULE 59(e) OR 60
         EVEN IF THEY HAD FILED UNDER THESE RULES.

         Even if Plaintiffs had brought their motion using the correct procedure, Plaintiffs’ motion

still fails.

         Relief under Fed. R. Civ. P. 59(e) or 60 is limited. See Hayes Family Trust v. State Farm

Fire & Cas. Co., 845 F.3d 997, 1004 (10th Cir. 2017) (quoting Servants of the Paraclete v. Does,

204 F.3d 1005, 1012 (10th Cir. 2000)); Lyons v. Jefferson Bank & Trust, 994 F.2d 716, 729
                                            2
4835-5863-2099
        Case 2:18-cv-02403-DDC-JPO Document 37 Filed 09/09/19 Page 3 of 6




(10th Cir. 1993) (quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863 n.11

(1988) (Rule 60 relief is granted “only in ‘extraordinary circumstances.’”). Under either rule,

rehashing old arguments is not permitted. See Hayes Family Trust, 845 F.3d at 1004 (quoting

Servants of the Paraclete, 204 F.3d at 1012) (Rule 59(e) motions are limited to intervening changes

in controlling law, previously unavailable new evidence, and the need to correct clear error or

prevent manifest injustice); Cashner v. Freedom Stores, Inc., 98 F.3d 572, 577 (10th Cir. 1996)

(Rule 60 relief is “not available to allow a party merely to reargue an issue previously addressed

by the court when the re-argument merely advances new arguments or supporting facts which were

available for presentation at the time of the original argument”); see also Yarbary v. Martin,

643 F. App’x 813, 817 (10th Cir. 2016) (district court did not abuse its discretion in denying

motion for relief from judgment after claims were dismissed when Plaintiff simply attempted to

rehash his arguments).

         Yet, rehashing old arguments is precisely what Plaintiffs’ motion does. Plaintiffs’ motion

appears to argue three points: (1) Plaintiffs allegedly cannot practice their profession without a

CPA with Adventist physicians1, (2) the refusal to enter into a CPA allegedly is a violation of

Plaintiffs’ alleged rights to procedural and substantive due process, and (3) Kansas (or perhaps the

Adventist Defendants) are acting contrary to state regulations and policy. These points already

were the subject of the parties’ motion to dismiss briefing. (See generally Docs. 15, 24, 28).

Plaintiffs’ motion is merely a rambling dissertation of their disagreement with the Court for siding



1
 Notably, Plaintiffs state that they “will, upon an order of the Court … terminate their current
CPA and practice without one.” (Doc. 36 at 3, ¶ 13). Plaintiffs undermine their argument. Their
own admission underscores yet again that their claims are about wanting to practice at Advent
Health Shawnee Mission, not about being unable to practice their chosen profession.
                                                3
4835-5863-2099
        Case 2:18-cv-02403-DDC-JPO Document 37 Filed 09/09/19 Page 4 of 6




with the Adventist Defendants instead of them. It is not based on clear error or manifest injustice,

which is reflected in the absence of case law showing exactly how the Court purportedly

committed error under the law.

         The only argument that might be considered new—other than Plaintiffs’ general dislike for

the Court’s dismissal order—is to analogize “mature women with bachelors and post-graduate

degrees who are board certified, licensed professionals with years of experience” to a slave. (Doc.

36 at 4–5). Although this analogy suffers from many flaws, the flaw most relevant to the standards

applicable to Plaintiffs’ motion is that decisions from the 19th century are not new, could have

been raised in the prior briefing, and do not alter the fact that Plaintiffs should lobby the legislature

if they wish to change the law requiring them to enter into a CPA. Seeking monetary and injunctive

relief against private parties who did not create the law will not change the requirements to which

Plaintiffs are subject or insert a requirement into the law permitting Plaintiffs to compel physicians

to enter into a CPA with them.

                                           CONCLUSION

         Contrary to Plaintiffs’ misguided belief that they are not being “treated as persons and

citizens before the law,” Plaintiffs had their day in court. They lost. Nothing they have rehashed

in their motion presents a basis in law to revive their claims against the Adventist Defendants.

Accordingly, there is no clear error, manifest injustice, mistake, or other reason to reverse the

dismissal order. For all these reasons, this Court should overrule Plaintiffs’ Motion.




                                                   4
4835-5863-2099
        Case 2:18-cv-02403-DDC-JPO Document 37 Filed 09/09/19 Page 5 of 6




                                                Respectfully submitted,

                                                KUTAK ROCK LLP

                                                By: /s/ M. Courtney Koger
                                                    M. Courtney Koger           KS #15271
                                                    Meredith A. Webster         KS #25103
                                                    2300 Main Street, Suite 800
                                                    Kansas City, MO 64108
                                                    (816) 960-0090 (Telephone)
                                                    (816) 960-0041 (Facsimile)
                                                    courtney.koger@kutakrock.com
                                                    meredith.webster@kutakrock.com
                                                    ATTORNEYS FOR DEFENDANTS
                                                    ADVENTIST HEALTH MID-AMERICA,
                                                    INC.; SUSAN DAHLIN, MD; KATHY
                                                    GAUMER, MD; LAURA MCMURRAY,
                                                    MD; AND LISA PAZDERNIK, MD


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served on the following
counsel of record via electronic mail through the Court’s electronic filing system on the 9th day
of September, 2019:

                 Keith N. Williston, Esq.
                 Williston Law Firm, LLC
                 201 SE Williamsburg Dr.
                 Blue Springs, MO 64014
                 willistonkeith@yahoo.com
                 ATTORNEYS FOR PLAINTIFF

                 M.J. Willoughby, Esq.
                 Assistant Attorney General
                 Office of Kansas Attorney General Derek Schmidt
                 120 SW 10th Ave., 2nd Floor
                 Topeka, KS 66612
                 mj.willoughby@ag.ks.gov
                 ATTORNEY FOR DEFENDANT JOANN KLAASSEN




                                               5
4835-5863-2099
        Case 2:18-cv-02403-DDC-JPO Document 37 Filed 09/09/19 Page 6 of 6




                 Blane R. Markley
                 Kathryn G. Lee
                 9401 Indian Creek Parkway
                 Suite 700, 40 Corporate Woods
                 Overland Park, KS 66210-0200
                 bmarkley@spencerfane.com
                 klee@spencerfane.com
                 ATTORNEYS FOR DEFENDANT JANETTA PROVERBS


                                           /s/ M. Courtney Koger
                                          ATTORNEY FOR DEFENDANTS
                                          ADVENTIST HEALTH MID-AMERICA,
                                          INC.; SUSAN DAHLIN, MD; KATHY
                                          GAUMER, MD; LAURA MCMURRAY, MD;
                                          AND LISA PAZDERNIK, MD




                                          6
4835-5863-2099
